 1
 2
 3
 4
 5
                                                                JS-6
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
11
12 GALE MARIE WILLIAMS,             )     Case No. EDCV 18-1023-AS
                                    )
13                   Plaintiff,     )         JUDGMENT
                                    )
14        v.                        )
                                    )
15 ANDREW M. SAUL, Commissioner     )
     of the Social Security         )
16 Administration,                  )
                                    )
17                   Defendant.     )
                                    )
18
19        IT IS ADJUDGED that this action is DISMISSED with prejudice.
20
21 Dated: December 18, 2019
22
                                                    /s/
23                                              ALKA SAGAR
24                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
